 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3
     STEVEN W. MYHRE
 4   Assistant United States Attorney
     Nevada Bar No. 9365
 5   501 Las Vegas Boulevard, South, Suite 1100
     Las Vegas, Nevada 89101
 6   Telephone: 702-388-6336
     Email: Steven.Myhre@usdoj.gov
 7
     Attorneys for the United States
 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
     KRISTOPHER TUCKER,                                )   2:18-cv-02255-GMN-VCF
11                                                     )
                    Plaintiff,                         )
12                                                     )
                    v.                                 )
13                                                     )   Stipulation to Extend the United States
     UNITED STATES OF AMERICA ex rel                   )   Deadline to Answer or Otherwise
14   U.S. DEPARTMENT OF VETERANS                       )   Respond
     AFFAIRS,                                          )
15                                                     )
                     Defendant.                        )
16                                                     )

17          Plaintiff Kristopher Tucker and Defendant United States of America, through

18   counsel, hereby stipulate and agree as follows:

19          1. Plaintiff served the United States with a copy of the Summons and Complaint on

20   November 28, 2018.

21          2. The deadline for the United States to answer or otherwise respond was January

22   28, 2019.

23          3. The United States is diligently working to obtain the necessary documents and

24   information to determine an appropriate response to the Complaint but has been unable to

25   do so because of the recent government shutdown.

26          4. The parties have agreed to extend the deadline for an answer or other response to

27   March 15, 2019.

28          5. This stipulation is made in good faith and not for the purpose of delay.


                                                   1
 1         Therefore, the parties request that the Court extend the deadline for an answer or

 2   other response to March 15, 2019.

 3         Respectfully submitted this 25th day of February 2019.

 4   RICHARD HARRIS LAW FIRM                    NICHOLAS A. TRUTANICH
                                                United States Attorney
 5
                                                /s/ Steven W. Myhre
 6   /s/ Samantha A. Martin                     STEVEN W. MYHRE
     SAMANTHA A. MARTIN, Esq.                   Assistant United States Attorney
 7   Attorneys for Plaintiff
 8

 9

10                                       IT IS SO ORDERED:
11

12                                       UNITED STATES MAGISTRATE JUDGE
13

14

15                                       Dated this 26th day of February, 2019.

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
